THE      AYTORNEYGENERAL
                                         OF          TEXAS
Grover     Sellers                      Aun-rxiw 1,. TEXAS




         Honorable    Coke R.      Stevenson
         Governor   of Texas
         Austin,   Texas

         Dear   Sir:                           Opinion     No.,O-6626

                                               Re:    @ether     certificate      from the
                                                      Comptroller       of Public    Accounts
                                                      is necessary        to give effect      to
                                                      the appropriation         made by
                                                      Rouss~ Bill     No. 56 of the Forty-
                                                      ninth  Legislature.

                         Your request   for   opinion   has         been received       and
         carefully       considered   by this    department.            We quote     from your
         request       as follows:

                       "Rouse Bill  No. 56, commonly known as the Road
                Bond Service   Act,  has been passed     by the Legislature,
                signed   by me, and filed    with the Secretary    of State.
                A copy of the bill     is hereto  attached.

                       "The act appropriates          all     of the moneys coming
                into   the County and Road District               Highway Fund for the
                purpose    of paying    the State's         porkion    of the County and
                Road District      Bonds which are eligible             under the present
                law.    Section    49a of Article         III   of the Constitution,
                among other     things,    provides:,

                        “‘From and after        January     1, 1945,    no bill    con-
                taining     an appropriation        shall     be oonsidered     as
                passed     or be sent     to the Governor         for Consideration
                until     and unless    the Comptroller         of Public    Accounts
                endorses     his certifioate        thereon     showing    that the
                amount appropriated          is within      the amount estimated        to         be
                avilable     in the affected        funds.1

                         Vhis   provision     was not complied       with in respect
                to Hovse Bill       No. 56.     The bill   was presented       to House
                Bill    No. 56.     The bill    was presented      to me without       any
                certificate      from the Comptroller        and was signed       and filed
                by me with the Secretary          of State     without    any such
                oertifiohte.        The question     submitted     for your detsrmina-
                tion     is whether     or not such certificate         was necessary.
Hon.   Coke   R.     Stevenson         - Page    2,     O-6626



       “When all       of the provisions        of Section     49a are
       considered        together,     it appears     to be a measure        of
       control      over the action       of the Legislature          in making
       appropriations          in excess   of anticipated        revenues      in
       the respective          funds.    The Comptroller       is the book-
       keeper     for the State        and when appropriations          are made
       in a stated        amount in dollars        and cents     from time to
       time by the Legisiature,            it is quite      evident     that     each
       bill    appropriating        money should      bear the certificate
       referred      to.      Such procedure     is necessary       in order      to
       comply with         the following     provisions    from said Article
       49a:

              “?From and after        January  1, 1945,   save in the case
       of emergency      and imperative       public  necessity    and with
       a four-fifths      vote   of the total     membership    of each House,
       no appropriation        in exoess    of the cash and anticipated
       revenue     of the funds     from which such appropriation       is to
       be made shall      be valid.’

               “‘You will    note      from the text         of Rouse Bill         No. 56
       that no stated         amount is me-niioned             in the bill        and
       therefore      the appropriation             could    not be in excess         of
       the cash anticipated              revenues      of the funds        from which
       such, appropriation           is to be made.            The bill      only
       appropriates        the moneys to be deposited                  in the affected
       fund for a given           period.       The fund is created             by exist-
       ing law and the allocation                 of revenues        directed      to he
       placed     in said     fund has already            been made by existing
       laws.      House Bill       no. 56 only makes th,? appropriation
       of the fund to the purpose                 for which it was created              and
       only in the amount whioh may ba deposited                         in the fund.
       The matter       is one of Great           importance,        however)      to th.e
       Counties     and Road ‘Districts             of this     Sta-te and yolur
       opinion     therefore       respectfully          requested      as to whether
       th,n certificate         from the Comptroller,              ils above referred
       to,   is necessary         to give effect           to the appropriation
       made by House Bill           NO. 56.”

              Said     House     Bill     56    reads     in     part   as   follows:

               “H.    B. No.     56,
                                 A BILL
                           To Be Entitled

       “An Act amending      subsection      (j)    and (a) of Section    7
       of Chap ‘tar 13, Acts     of the Third        Called  Session   of
       the FL. Y--second     Legislature,        as amended by Section
       6 of s. 0. Eo. 89, Chapter           324, Acts of the Regular
       Session     of the Forty-eighth       Legislature*     making an
       appropriation     for  the biennium         beginning  September   1,
       1945,   and ending    August     31, 1947,      of moneys coming
Hon. Coke    R.   Stevenson - Page             3,   O-6626



     into    the County and Road District    Highway Fund;
     establishing     a sequence for appropriations    from
     said Fund for     each year thereafter;     . . .

     "Ee    it Enacted        by   the    Legislature         of   the   State      of
              Texas:

              "Section     1.   That subsection        (j)    of Section   7
     of Chapter        13, Acts    of the Third      called     session  of
     the Forty-second          Legislature,     as amended by Sedtion
     6 of S. B. No. 89, Chapter             324, Acts       of the Regular
     Session      of the Forty-eight        Legislature,        be, and the
     same is hereby          amended ao as to~hereaf'ter           read as
     follows:

             "'(j)      All moneys to be deposited                  to the credit
     of the County          and Road District            Highway Fund,            from
     September        1, 1945,      to August       31, 1947,         both inclusive,
     are hereby         appropriated        to said respective                counties
     and defined         road dI.stri.ots        and shall        be received,
     held,    used and appJ.ied           by the State          Treasurer,          as
     ex-offLcio         Treasurer      of said      respective          counties       and
     defTned       road districts,          for the purposes             and uses
     more specifically             set forth      in this       Act,      including
     the payment of principal,                 interest       and sinking           fund
     requirements          on all eligible          obligations          maturing
     up to and including              August     31, 1947.         And each
     year thereafter           until    all    of such eligible              obligations
     are fully        paid,    all    moneys     coming into          the credit         of
     the County and Road District                   Highway Fund with               the
     State     Treasurer,       and all       moneys remaining              therein
     from any previous             year shall       be received          and held by
     him as ex-officio             Treasurer      of such counties               and
     defined       road districts,          and shall       first       be subject         to
     the appropriation             for the payment          of interest,
     principal        and sinking       funds     maturing        from time to
     time on said eligible               obligations,         and them for            the
     other     uses specified          and permitted          in this Act.            . . .

            "Sec.    3.      The fact      that it is necessary            to
     make the above          biennial      appropriation       to keep the
     Road Bond Assumption             Act in fullt      force    and effect
     and the further          fact    that    it La highly       desirable     for
     the effective        functioning         of said Act to make said
     appropriation        at the earliest          practicable        date create
     an emergency        and an imperativa           public    necessity      that
     the         constitutional          rule   requiring      bills     to be
     read i,n three       several      days in both Houses be suspended,
     and SE::' rule        is hereby       suspended,      and this      Act shall
     take effect       and be in force          from and after         its passage,
     and it is ao enacted."
Hon.      Coke   R.    Stevenson    - Page   4,        O-6626



                 The    statement    ti   your        letter      as    follows:

                 "You will    note    from the text      of House Bill       No.
          56 that no stated        amount is mentioned        in the bill       and
          therefore    the appropriation        could    not be in excess        of
          the cash and anticipated         revenues      of the funds      from
          which such appropriation         is to be made.          The bill     only
          appropriates     the moneys to be deposited            in the affected
          fund for a given       period.     The fund is created        by exist-
          ing law and the allocation          of revenues      directed      to be
          placed    in said fund has already          been made by existing
          lams.     House Bill     No. 56 only makes the appropriation
          of the fund to the purpose          for which it was created
          and only in the amount which may be deposited                  in the
          fund."

we think  is an accurate             and reasonable               construction           of   H.B.   56
and we agree  with same.

                 It is,   therefore,       our        opinion      that       H.   B.   56 did   not
require       the certificate        inquired          about.


                                                          Yours        very    truly

                                             ATTORNEY GENERAL CF TEXAS

                                                 s/     Wm. J.         Fanning

                                             BY
WJF:bt-cg                                                      Wm. J. Fanning
                                                                    Assistant
APPROVED MAY 31,            1945

s/   Carlos      C. Ashley

FIRST      ASSISTANT ATTORNEY GENERAL

APPROVED: Opinion Committee
          BWB, Chairman